DETAILED ACTION
Election/Restrictions
Applicant’s election of invention(s) in the reply filed on 12/28/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-2, 4-6 & 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brychta et al. (4,657,131) in view of Yang (2008/0102999).
	Brychta et al. (4,657,131) disclose(s):
Tension regulator, figure(s) 3;
closed loop Chain, abstract;
Longitudinally oriented, figure(s) 6;
Sprockets 16; 
Sensors 23; 
Evaluator 33;
Controller 36;
High & low level alarms, 34 & 47, figure(s) 3, & column(s) 5, line(s) 18;
Tensioning mechanism 42.  


	Brychta et al. (4,657,131) disclose(s) a magnetic sensor.  Brychta et al. (4,657,131) lack(s) mechanical sensors. Yang (2008/0102999) teach(es) mechanical sensors 200 in a conveyor conveying article(s) and employing tension control; [0005].
	It would have been obvious to modify Brychta et al. (4,657,131) to substitute a sensor comprising a mechanical device in order to either increase efficiency or accommodate practical considerations as taught by Yang (2008/0102999).  
Claims 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brychta et al. (4,657,131) in view of Yang (2008/0102999) as applied to claims 1, 4-6 above, and further in view of Chinnel et al. (2020/0032883).
	Both Brychta et al. (4,657,131) & Yang (2008/0102999) is/are silent on applying Fast-Fourier-Transformation analysis.  Chinnel et al. (2020/0032883) teach(es) Fast-Fourier-Transformation analysis in controlling belt(s) tension in a conveyor conveying article(s); [0005], via reference(s) discussion; see art of record.  
	It would have been obvious to modify Brychta et al. (4,657,131) in view of Yang (2008/0102999) to provide Fast-Fourier-Transformation analysis in order to either increase efficiency or accommodate practical considerations as taught by Chinnel et al. (2020/0032883).  
Claims 1, 4-6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brychta et al. (4,657,131) in view of Yang (2008/0102999) as applied to claims 1, 4-6 above, and further in view of Hewitt (3,675,482).
	With regard to claim(s) 9, both Brychta et al. (4,657,131) & Yang (2008/0102999) disclose(s) conveying discrete article(s).  Both Brychta et al. (4,657,131) & Yang (2008/0102999) lack(s) conveying people.  Hewitt (3,675,482) teach(es) chain tension control in a conveyor conveying people via an escalator; column(s) 2, first full paragraph. 
	It would have been obvious to modify Brychta et al. (4,657,131) in view of Yang (2008/0102999) to apply to a people conveyor in order to either increase efficiency or accommodate practical considerations as taught by Hewitt (3,675,482).  

	Conclusion
With regard to claim(s) 3, the applicant is not to take failure by the examiner to apply an art rejection as an indication of allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651